Citation Nr: 0635315	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1977 to 
July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in July 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2003 remand, the Board stated that medical 
examinations with opinions were necessary to ascertain the 
impact of the veteran's various service-connected 
disabilities on the veteran's ability to obtain and retain 
all forms of substantially gainful employment.  The veteran 
was provided a medical examination in April 2004 for his 
right wrist and right knee disabilities.  However, there is 
no indication in the April 2004 examination report whether 
the examiner actually determined the severity of the 
veteran's service-connected hypertension.  The Board 
recognizes that in a November 2005 addendum, the same 
examiner, after review of the claims file, offered an opinion 
that the veteran's hypertension did not affect his ability to 
obtain and retain substantially gainful employment.  
Nevertheless, the veteran's representative has argued and the 
Board agrees that this addendum is insufficient because the 
Board's remand clearly ordered that the veteran's be examined 
for all of his service-connected disabilities, which includes 
hypertension.  Significantly, the Board notes that it appear 
that the veteran has not had a VA examination to determine 
the severity of his hypertension since May 1996 and that 
recent VA treatment records indicate that the veteran's 
hypertension is uncontrolled.  Thus, in order to comply with 
the Board's July 2003 remand, the RO must take additional 
action and schedule a VA examination for the veteran's 
service-connected hypertension.  See Stegall v. West, 11 
Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA medical examination to 
ascertain the severity of his service-
connected hypertension and its impact on 
his ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should offer an 
opinion on the effect of the veteran's 
service-connected hypertension on his 
ability to obtain and retain substantially 
gainful employment.

2.  After completion of the above, and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record and determine if entitlement to 
TDIU is warranted.  If the benefit is 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



